
	
		I
		112th CONGRESS
		1st Session
		H. R. 3056
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Lewis of Georgia
			 (for himself, Ms. Jackson Lee of
			 Texas, Mr. Rangel,
			 Mr. Grijalva,
			 Ms. Norton,
			 Mr. Meeks,
			 Mr. Filner,
			 Mr. Davis of Illinois,
			 Mr. Jackson of Illinois,
			 Mr. McDermott,
			 Mr. Stark,
			 Ms. Lee of California,
			 Ms. Moore,
			 Mr. McGovern,
			 Mr. Gutierrez,
			 Mr. Payne,
			 Mr. Blumenauer,
			 Mrs. Christensen,
			 Mr. Rush, Mr. Cummings, Mr.
			 Conyers, Mr. Honda, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To authorize the Gandhi-King Scholarly Exchange
		  Initiative focusing on peace and nonviolence in global conflict resolution, and
		  for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Gandhi-King Scholarly Exchange
			 Initiative Act of 2011.
		2.FindingsCongress finds the following:
			(1)Mohandas (Mahatma) Karamchand Gandhi and
			 Martin Luther King, Jr., were dedicated leaders of peace, civil rights, social
			 justice, and social change in their respective communities and countries and in
			 the world.
			(2)Mahatma Gandhi,
			 who was born on October 2, 1869, was murdered on January 30, 1948, after
			 dedicating his life to the peaceful empowerment of the people of India and to
			 their liberation from British occupation.
			(3)Martin Luther
			 King, Jr., who was born on January 15, 1929, was murdered on April 4, 1968,
			 after a life dedicated to peaceful movements against segregation,
			 discrimination, racial injustice, and poverty.
			(4)On August 22, 2011, the Dr. Martin Luther
			 King, Jr. National Memorial opened to the public in Washington, DC. This newest
			 memorial on the National Mall pays tribute to Dr. King’s national and
			 international contributions to world peace through non-violent social
			 change.
			(5)Mahatma Gandhi,
			 who employed the principle of satyagraha, or non-violent resistance, has come
			 to represent the moral force inspiring many civil and social rights movements
			 around the world.
			(6)King’s effective
			 use of Gandhian principles was instrumental to the American civil rights
			 movement.
			(7)In February 2009,
			 a congressional delegation traveled to India to commemorate the 50th
			 anniversary of the pilgrimage of Martin Luther King, Jr., and his wife, Coretta
			 Scott King, to that country in 1959, and to study Gandhi’s life and work,
			 highlighting the need for further progress in peaceful conflict resolution and
			 combating poverty.
			(8)In February 2009,
			 United States Special Envoy for Pakistan and Afghanistan Richard Holbrooke
			 visited India to determine how the international community can better
			 contribute to peace and stability in Afghanistan and South Asia.
			(9)According to the 2011 Global Peace Index
			 prepared by the Institute for Economics and Peace, a 25 percent reduction in
			 violence would result in a $2 trillion economic benefit, enough to offset the
			 reconstruction costs of the 2011 Japanese earthquake and tsunami and eliminate
			 the public debt of Greece, Portugal, and Ireland.
			3.Gandhi-King
			 Scholarly Exchange Initiative
			(a)Initiative
			 establishedThe Secretary of
			 State is authorized to carry out, in cooperation with the appropriate
			 representatives of the Government of India, an initiative to be known as the
			 Gandhi-King Scholarly Exchange Initiative. The initiative shall
			 be comprised of educational, scholarly, and professional exchange programs,
			 including the following:
				(1)An annual public
			 diplomacy forum for scholars from the United States and India that focuses on
			 the legacies of Mahatma Gandhi and Martin Luther King, Jr., which shall—
					(A)be held
			 alternately in the United States and in India;
					(B)include
			 representatives from governments, non-governmental organizations, educational
			 institutions, cultural organizations, and civic organizations; and
					(C)focus on studying the work of Gandhi and
			 King and applying their philosophies to current issues, including the status of
			 poverty, conflict, human rights, civil rights, peace, nonviolence, and
			 democracy in the United States and India.
					(2)A professional development training
			 initiative for government employees to develop international conflict solutions
			 based on the principles of nonviolence developed in consultation with the
			 president and chief executive officer of the United States Institute of Peace,
			 the Under Secretary for Public Diplomacy and Public Affairs of the Department
			 of State, and United States cooperating partners, which shall—
					(A)target Federal,
			 State, and local government employees in countries with ongoing political,
			 social, ethnic, or violent conflict;
					(B)include a specific
			 focus on the success of nonviolent movements in conflict resolution;
					(C)develop a
			 curriculum for teaching conflict resolution and make such curriculum available
			 to participating government employees; and
					(D)be made publically
			 available through a variety of media.
					(3)An undergraduate,
			 graduate, and post-graduate student exchange for students to—
					(A)study the history and legacies of Martin
			 Luther King, Jr., and Mahatma Gandhi;
					(B)visit historic sites in India and the
			 United States that were integral to the American civil rights movement and the
			 Indian independence movement; and
					(C)research and develop papers on the
			 importance of peace, nonviolence, and reconciliation in current conflict
			 regions.
					(b)United States
			 Cooperating Partners DefinedThe term United States
			 cooperating partners means—
				(1)an institution of higher education (as such
			 term is defined in section 101(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1001(a))), including, to the maximum extent practicable, an historically
			 Black college or university that is a part B institution (as such term is
			 defined in section 322(2) of such Act (20 U.S.C. 1061(2))) or an
			 Hispanic-serving institution (as such term is defined in section 502(5) of such
			 Act (20 U.S.C. 1101a(5)));
				(2)a
			 combination of institutions of higher education (as that term is defined in
			 section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003(2)));
				(3)a
			 nongovernmental organization incorporated in the United States; or
				(4)a
			 consortium consisting of two or more such institutions of higher education,
			 higher education associations, or nongovernmental organizations.
				4.Reporting
			 Requirements
			(a)Initial
			 reportNot later than 120
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the Committee on Foreign Affairs and the Committee on Appropriations
			 of the House of Representatives and the Committee on Foreign Relations and the
			 Committee on Appropriations of the Senate a report on the Secretary’s plan to
			 carry out the initiative authorized under section 3.
			(b)Periodic
			 updatesUpon the request of
			 the committees referred to in subsection (a), the Secretary shall submit to
			 such committees an update on the Secretary’s progress in implementing the plan
			 referred to in subsection (a).
			5.Authorization of
			 AppropriationsTo carry out
			 this Act, there are authorized to be appropriated to the Secretary of State
			 such sums as may be necessary for each of fiscal years 2012 through 2017.
			 Amounts appropriated pursuant to the authorization of appropriations under this
			 section are in addition to amounts otherwise available for such purpose.
		
